Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 1 of 13 PageID #: 130




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   ERICKA BLAIR,                                     )
                                                     )
                                 Plaintiff,          )
                                                     )
                         vs.                         )      No. 1:20-cv-0888-JMS-MPB
                                                     )
   GREEN SQUARE COMPANY LLC and                      )
   JOEY M. YOUNGER,                                  )
                                                     )
                                Defendants.          )

                                              ORDER

        Plaintiff Ericka Blair filed this action against Defendants Green Square Company LLC

 ("Green Square") and its owner, Joey M. Younger, alleging violations of the Fair Debt Collection

 Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq. [Filing No. 9.] Presently pending before the

 Court is Ms. Blair's Motion for Default Judgment against both Defendants, [Filing No. 25], which

 is ripe for the Court's decision.

                                                 I.
                                          LEGAL STANDARD

        Default is a "two-step process" that is "clearly outlined" in Rule 55(a) and 55(b) of the

 Federal Rules of Civil Procedure. VLM Food Trading Int’l, Inc. v. Ill. Trading Co., 811 F.3d

 247, 255 (7th Cir. 2016). The first step is the entry of default, the consequence of which is that

 the well-pleaded allegations in the complaint concerning liability are taken as true. Id. (citin g

 Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir.

 1983)). Once the default is established at the first step, the plaintiff must then obtain entry of

 a default judgment, which requires her to "establish [her] entitlement to the relief [s]he seeks."

 VLM Food Trading Int'l, 811 F.3d at 255 (quoting In re Catt, 368 F.3d 789, 793 (7th Cir.



                                                 1
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 2 of 13 PageID #: 131




 2004)). Default judgment is only appropriate if the allegations in the complaint, along with the

 other evidence submitted, establish a cognizable claim for relief. See Franko v. All About Travel

 Inc., 2014 WL 2803987, at *1 (N.D. Ind. June 19, 2014) ("Default judgment is appropriate only if

 the well-pleaded allegations of the complaint are sufficient to establish a legal claim."); Holland

 v. Cerberus Capital Mgmt., 2014 WL 6473479, at *11 (N.D. Ind. Nov. 18, 2014) ("Precedent

 supports the principle that default judgment is only appropriate if the well-pleaded allegations,

 along with any evidence submitted to the court, are sufficient to establish a legal claim."); In re

 Wolf, 595 B.R. 735, 754 (Bankr. N.D. Ill. 2018) ("The Plaintiff must, however, establish that the

 well-pleaded facts found in the complaint, if taken as true, amount to a legally cognizable claim

 for relief upon which a judgment may be entered." (citing Nishimatsu Const. Co. v. Houston Nat.

 Bank, 515 F.2d 1200, 1206 (5th Cir. 1975); Thomson v. Wooster, 114 U.S. 104 (1885))).

                                                 II.
                                          BACKGROUND

        On March 19, 2020, Ms. Blair filed her initial Complaint against Green Square only,

 alleging that Green Square violated various provisions of the FDCPA by placing several calls to

 her telephone in an attempt to collect a consumer debt that Ms. Blair allegedly owed. [Filing No.

 1.] After serving the Complaint on Green Square, Ms. Blair filed a Motion for Clerk's Entry of

 Default on April 30, 2020. [Filing No. 8.] While that motion was pending, Ms. Blair filed an

 Amended Complaint, adding Mr. Younger as a Defendant. [Filing No. 9.] On May 27, 2020, the

 Court denied Ms. Blair's Motion for Clerk's Entry of Default as moot, reasoning that the Amended

 Complaint had become the operative complaint in this case and Defendants' time to respond to the

 Amended Complaint had not yet expired. [Filing No. 14.]

        In the Amended Complaint, Ms. Blair alleges that Green Square is a debt collection

 company and Mr. Younger "is an owner, officer, director and/or partner of Green Square and

                                                 2
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 3 of 13 PageID #: 132




 regularly directs the business practices of the company." [Filing No. 9 at 2.] She further alleges

 that, in January 2020, Green Square began placing calls to her telephone in an attempt to collect

 a consumer debt she allegedly owed. [Filing No. 9 at 3.] Ms. Blair asserts that "[o]n at least

 one occasion," she answered a call and spoke with one of Green Square's employees, who

 falsely represented that Green Square is a "mediation company." [Filing No. 9 at 4.] During

 that same conversation, Ms. Blair alleges, the employee "threatened to take [Ms. Blair] to court

 if she did not enter into a payment plan with Green Square Company." [Filing No. 9 at 4.] In

 addition, Ms. Blair alleges that Green Square employees left the following voicemail messages

 on her telephone:

        •   "This is a formal notification solely intended for Ericka Blair. This is the
            offices of Green Square Services calling in regards to your (unintelligible)
            of banking information with this office. We strongly suggest you return this
            call immediately before this matter is outsourced for final action against you.
            You may contact our office directly, 888-591-9207. Thank you and have a
            great day. 5-1-2-2-2-6-5-2."

        •   "This message is only intended for Ericka Blair. This is Christina Maddox
            contacting you in reference to the civil grievance filed against your name as
            well as your social ending in 0611 due to the bounced check authorized from
            your account. You provided a MasterCard ending in 9935 to set a voluntary
            out-of-court arrangement. However, the payment you authorized of $100
            came back insufficient funds and carrying a $35 insufficient fee and is
            currently being investigated as an attempt to defraud our company. To avoid
            any further proceedings for wage garnishment through Marion County, you
            or your attorney can contact our office no later than 5 PM at 844-802-1310.
            Again that is 844-802-1310. Good luck."

        •   "This is a formal notification solely intended for Ericka Blair. This is the
            offices of Green Square Services calling regarding your claim which is
            currently in imminent default. This matter is being scheduled to be recalled
            beyond this point at which time our client will pursue and likely be awarded
            the appropriate release. You may contact the office directly at 888-608-5122.
            As always, your complete cooperation is appreciated. 5-1-2-2-2-6-5-2."

 [Filing No. 9 at 4.] Ms. Blair alleges that Green Square's employees know or should know that

 the FDCPA requires them to disclose their identity and disclose that the communication is from

                                                 3
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 4 of 13 PageID #: 133




 a debt collector and any information obtained will be used to collect a debt. [Filing No. 9 at

 5.] In addition, Ms. Blair asserts that Green Square has not taken any legal action against her.

 [Filing No. 9 at 5.]

        As to Mr. Younger, Ms. Blair alleges that he "was responsible for setting the policies

 and procedures related to the collection practices of Green Square Company's employees and

 directed them to specifically act in the manner described" in the Amended Complaint. [Filin g

 No. 9 at 5.] Specifically, Ms. Blair alleges that Mr. Younger: (1) created the policies and

 procedures Green Square used to collect debts; (2) managed or otherwise controlled Green

 Square's daily operations; (3) drafted, created, approved, and ratified the scripts Green Square

 employees use to collect debts; (4) oversaw employees' application of the collection policies

 and procedures; (5) ratified the unlawful debt collection practices and procedures; and (6) had

 knowledge of, approved, participated in, ratified, and benefitted financially from Green

 Square's unlawful debt collection practices. [Filing No. 9 at 5-6.] Ms. Blair alleges that Green

 Square and Mr. Younger knew that the representations made to her were false, deceptive, and

 misleading. [Filing No. 9 at 6.]

        Based on these allegations, Ms. Blair asserts that Defendants violated the following

 provisions of the FDCPA:

        •   § 1692d(6) by leaving a voicemail message without disclosing that the
            communication was from Green Square;

        •   § 1692e(4) by threatening to garnish her wages when they could not lawfully
            do so;

        •   § 1692e(5) by threatening to take legal action against her when they did not
            intend to do so;

        •   § 1692e(10) by "deceptively insinuate[ing]" that she needed to retain an
            attorney when no legal action was pending;


                                                4
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 5 of 13 PageID #: 134




        •   § 1692e(11) by leaving voicemail messages without disclosing that the
            communications were from a debt collector attempting to collect a debt;

        •   § 1692e(14) by leaving a voicemail message identifying itself as "Green Square
            Services," rather than using its true name; and

        •   § 1692f by using unfair or unconscionable means to attempt to collect a debt.

 [Filing No. 9 at 6-8.] Ms. Blair seeks $1,000 in statutory damages pursuant to § 1692k, plus

 reasonable attorney's fees and costs. [Filing No. 9 at 8.]

        On June 18, 2020, Ms. Blair filed a Motion for Clerk's Entry of Default as to both

 Defendants, [Filing No. 16], which the Court denied without prejudice, concluding that Ms. Blair

 had not demonstrated that Mr. Younger had been properly served, [Filing No. 17].

        On July 29, 2020, Ms. Blair filed a Motion for Clerk's Entry of Default as to Green Square

 only. [Filing No. 18.] The Clerk entered default as to Green Square on August 27, 2020. [Filing

 No. 22.] On September 8, 2020, Ms. Blair filed a Motion for Clerk's Entry of Default as to Mr.

 Younger. [Filing No. 23.] The Clerk entered default as to Mr. Younger on September 28, 2020.

 [Filing No. 24.] On October 22, 2020, Ms. Blair filed the present Motion for Default Judgment

 against both Defendants, [Filing No. 25], which is ripe for the Court's decision.

                                                III.
                                            DISCUSSION

        A. Liability

        The allegations contained in the Amended Complaint, accepted as true, are sufficient to

 demonstrate that Green Square violated the FDCPA by calling Ms. Blair's telephone. Specifically,

 the allegations establish that Green Square violated §§ 1692d(6), 1692e(4)-(5), 1692e(10)-(11),

 1692e (14), and 1692f in the ways stated in the Amended Complaint. Accordingly, Ms. Blair's

 Motion for Default Judgment is GRANTED as to Green Square.




                                                  5
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 6 of 13 PageID #: 135




        However, the Seventh Circuit Court of Appeals has expressly held that the FDCPA "does

 not contemplate personal liability for shareholders or employees of debt collection companies who

 act on behalf of those companies, except perhaps in limited instances where the corporate veil is

 pierced." Pettit v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1059 (7th Cir. 2000)

 (citing White v. Goodman, 200 F.3d 1016, 1019 (7th Cir. 2000)). Instead, "the FDCPA has utilized

 the principle of vicarious liability" and "the debt collection company answers for its employees'

 violations of the statute." Pettit, 211 F.3d at 1059 (citations omitted). This is true regardless of

 whether the individual "exercise[s] extensive control over" the day-to-day operations of the

 company. Id.

        In the Amended Complaint, Ms. Blair cites various cases from federal district and appellate

 courts outside the Seventh Circuit in support of her contentions that "[e]mployees can be held

 personally liable under the FDCPA" and "[m]ost courts that have addressed the issue have held

 that the corporate structure does not insulate shareholders, officers, or directors from personal

 liability under the FDCPA." [Filing No. 9 at 3.] Although it may be true that some courts—

 perhaps even a majority of courts—allow personal employee liability under the FDCPA, six of the

 cases cited by Ms. Blair expressly acknowledge that the Seventh Circuit takes the opposite

 approach. See Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433, 436 (6th Cir.

 2008) ("On one side of the split [of authority], the Seventh Circuit and a few district courts have

 ruled that a shareholder, officer, or employee of a corporate debt collector may not be held

 personally liable without meeting the requirements necessary to pierce the corporate veil.");

 Robinson v. Managed Accounts Receivables Corp., 654 F. Supp. 2d 1051, 1059 (C.D. Cal. 2009)

 ("On the other hand, the Seventh Circuit has come down the opposite way, holding that employees

 cannot be held personally liable under the FDCPA unless the plaintiff can pierce the corporate



                                                  6
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 7 of 13 PageID #: 136




 veil."); Schwarm v. Craighead, 552 F. Supp. 2d 1056, 1071 (E.D. Cal. 2008) ("On the other hand,

 the Seventh Circuit has held that, regardless of an individual's personal involvement with the

 corporation's debt collecting activities, a shareholder or officer of a debt collecting corporation

 cannot be personally liable unless the plaintiff pierces the corporate veil."); del Campo v. Kennedy,

 491 F. Supp. 2d 891, 903 (N.D. Cal. 2006) ("[O]nly the Seventh Circuit has found[] that an

 individual cannot be held liable for violations of FDCPA unless the corporate veil has been

 pierced."); Brumbelow v. Law Offices of Bennett & Deloney, P.C., 372 F. Supp. 2d 615, 618 (D.

 Utah 2005) ("Some courts, most notably the Seventh Circuit Court of Appeals, have held that a

 shareholder, officer, or employee of a corporate debt collector may not be held personally liable

 without piercing the corporate veil."); Albanese v. Portnoff Law Assocs., Ltd., 301 F. Supp. 2d 389,

 400 (E.D. Pa. 2004) ("Defendants rely on Pettit v. Retrieval Masters Creditors Bureau, Inc., in

 which the Seventh Circuit held that FDCPA violations were governed by respondeat superior

 liability."). Regardless of the position taken by other courts that encounter this issue, this Court is

 bound by the Seventh Circuit's decisions in Pettit and White. Ms. Blair has not made any argument

 suggesting that the corporate veil should be pierced in these circumstances, and therefore the Court

 must conclude that Mr. Younger cannot be held individually liable in this case. Because the

 allegations in the Amended Complaint do not state a cognizable claim against Mr. Younger, Ms.

 Blair's Motion for Default Judgment is DENIED as to Mr. Younger. 1 All claims against Mr.

 Younger are DISMISSED with prejudice.



 1 The Court cautions Ms. Blair's counsel that the Seventh Circuit has stated that "FDCPA suits
 against the owners of a debt collection company who are not otherwise debt collectors are frivolous
 and might well warrant sanctions." Pettit, 211 F.3d at 1059. Although no sanctions will be
 imposed in this case, counsel's disregard of binding Seventh Circuit precedent—especially
 precedent that was explicitly discussed in six of the cases counsel cited in the Amended
 Complaint—is concerning and potentially inconsistent with the duties imposed on counsel by
 Federal Rule of Civil Procedure 11 and the applicable rules of professional conduct.
                                                   7
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 8 of 13 PageID #: 137




        B. Damages

        "[W]hile a default judgment conclusively establishes liability, the victor must still prove

 up damages." Domanus v. Lewicki, 742 F.3d 290, 303 (7th Cir. 2014). Accordingly, a district

 court must "conduct an inquiry in order to ascertain the amount of damages with reasonable

 certainty." e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007) (quoting In

 re Catt, 368 F.3d 789, 793 (7th Cir. 2004)). Generally, "judgment by default may not be entered

 without a hearing on damages unless 'the amount claimed is liquidated or capable of ascertainment

 from definite figures contained in the documentary evidence or in detailed affidavits.'" e360

 Insight, 500 F.3d at 602 (quoting Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc.,

 722 F.2d 1319, 1323 (7th Cir. 1983)).

        The FDCPA provides for recovery of actual damages plus "such additional damages as the

 court may allow, but not exceeding $1,000." 15 U.S.C. § 1692k(a). "The FDCPA does not require

 proof of actual damages as a precursor to the recovery of statutory damages." Keele v. Wexler,

 149 F.3d 589, 593 (7th Cir. 1998). In determining the appropriate amount of statutory damages,

 courts must consider: (1) the frequency and persistence of non-compliance by the debt collector;

 (2) the nature of such non-compliance; and (3) the extent to which the non-compliance was

 intentional. 15 U.S.C. § 1692k(b)(1); see also Muha v. Encore Receivable Mgmt., Inc., 558 F.3d

 623, 627 (7th Cir. 2009). "[I]t is within the district court's discretion to decide whether and if so

 how much to award, up to the $1,000 ceiling." Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997).

        Ms. Blair does not seek actual damages but asks the Court to award the full $1,000 in

 statutory damages. The Court concludes that a hearing is not necessary to determine the

 appropriate amount of statutory damages in this case. See id. (stating that, regarding statutory

 damages, [a]ll that is required is proof that the statute was violated"); Martin v. Fin. Recovery Ctr.,



                                                   8
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 9 of 13 PageID #: 138




 Inc., 2010 WL 4318830, at *2 (N.D. Ind. Oct. 20, 2010) ("The $1,000 in statutory damages that

 [the plaintiff] seeks does not require any documentary proof."). Furthermore, given that Green

 Square placed numerous calls to Ms. Blair, violated seven different provisions of the FDCPA, and

 made representations that its employees likely knew were false, such as those regarding the identity

 and nature of the company, the Court in its discretion awards Ms. Blair the full $1,000 in statutory

 damages. See Martin, 2010 WL 4318830, at *2 (awarding $1,000 where the defendant "violated

 multiple provisions of the FDCPA" and "the nature of the defendant's non-compliance, particularly

 falsely identifying itself as a law firm, strongly suggests that the non-compliance was intentional");

 Suleski v. Bryant Lafayette & Assocs., 2010 WL 1904968, at *2 (E.D. Wis. May 10, 2010)

 (awarding $1,000 where defendant's phone calls "were both frequent and persistent, and

 [defendant] improperly threatened legal action").

        C. Attorney's Fees and Costs

        Plaintiffs who succeed on their FDCPA claims are entitled to recover "the costs of the

 action, together with a reasonable attorney's fee as determined by the court." 15 U.S.C.

 § 1692k(a)(3). In determining what constitutes a reasonable fee, a district court should follow "the

 methodology traditionally employed in determining appropriate fees under 42 U.S.C. § 1988."

 Zagorski v. Midwest Billing Servs., Inc., 128 F.3d 1164, 1166 (7th Cir. 1997). Under this approach,

 the first step is to calculate the lodestar, which is the product of the number of hours the attorney

 reasonably spent on the case multiplied by a reasonable hourly rate. Perdue v. Kenny A. ex rel.

 Winn, 559 U.S. 542, 551-53 (2010). "The party seeking the fee award bears the burden of proving

 the reasonableness of the hours worked and the hourly rates claimed." Spegon v. Catholic Bishop

 of Chicago, 175 F.3d 544, 550 (7th Cir. 1999). "[T]he district court has an obligation to 'exclude

 from this initial fee calculation hours that were not "reasonably expended"' on the litigation." Id.



                                                   9
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 10 of 13 PageID #: 139




  (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)); see also People Who Care v. Rockford

  Bd. of Educ., Sch. Dist. No. 205, 90 F.3d 1307, 1314 (7th Cir. 1996) ("An attorney's hours are

  subject to the scrutiny of the court and unreasonable hours should not be compensated."). In

  addition, a reasonable hourly rate is "one that is 'derived from the market rate for the services

  rendered.'" Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 640 (7th Cir. 2011) (quoting

  Denius v. Dunlap, 330 F.3d 919, 930 (7th Cir. 2003)). Similarly, "[a]ny party seeking an award

  of costs carries the burden of showing that the requested costs were necessarily incurred and

  reasonable." Trustees of Chi. Plastering Inst. Pension Tr. v. Cork Plastering Co., 570 F.3d 890,

  906 (7th Cir. 2009).

         Ms. Blair seeks a total of $4,729.90 in attorney's fees, comprised of 11.30 hours of work

  by counsel Michael S. Agruss compensated at a rate of $367.00 per hour plus 4.7 hours of work

  by paralegal Jackie Laino compensated at a rate of $124.00 per hour. [Filing No. 25-1 at 8-9.]

  Based on the Court's understanding of reasonable hourly rates in this community and the

  declaration and supporting documentation submitted by Mr. Agruss, [Filing No. 25-1 at 11-31],

  the Court finds that these hourly rates are reasonable. However, the Court cannot conclude that

  the requested number of hours is reasonable because some of the time was spent on a claim against

  Mr. Younger that is not legally cognizable for the reasons stated above. Specifically, despite the

  existence of binding precedent instructing that employees cannot be held personally liable under

  the FDCPA in this Circuit, Mr. Agruss filed an Amended Complaint adding Mr. Younger as a

  Defendant, which mooted the motion for clerk's entry of default that was pending. 2 Mr. Agruss

  then had to expend time and resources re-serving Green Square, serving Mr. Younger, and filing




  2The Court also observes that, instead of withdrawing the mooted motion, Mr. Agruss left the
  Court to expend its resources in ruling on the motion.
                                                 10
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 11 of 13 PageID #: 140




  additional motions for clerk's entry of default. Notably, this is not a case in which the plaintiff

  erroneously added an improper defendant at the outset; rather, after the action was already

  pending—and, presumably, after reviewing the cases cited in the Amended Complaint—Mr.

  Agruss wasted time and resources by adding a Defendant who cannot be sued and restarting the

  litigation at the service step. Accordingly, the Court deducts the following entries from Mr.

  Agruss' requested hours:

            Date                              Task                          Hours
                      Prepared First Amended FDCPA Complaint against
       May 8, 2020                                                          0.50
                      Green Square Company LLC and Joey M. Younger
       Sept. 28, 2020 Confirmed default entered as to Joey M. Younger       0.10
                                                                      Total 0.60

  The Court also subtracts the following entries from Ms. Laino's requested hours:

            Date                                Task                             Hours
       May 11, 2020 E-filed First Amended Complaint                              0.20
                      Requested alias summons as to Green Square Company
       May 13, 2020                                                              0.20
                      LLC
                      Confirmed service of First Amended Complaint as to
        June 8, 2020                                                             0.10
                      Joey M. Younger
                      Prepared and filed request for Clerk's Entry of Default as
       June 18, 2020                                                             0.10
                      to Defendants
       Aug. 12, 2020 Requested alias summons as to Joey M. Younger               0.10
                      Hired process server to serve alias summons as to Joey
       Aug. 13, 2020                                                             0.20
                      M. Younger
                      Hired process server to re-serve alias summons as to Joey
       Aug. 17, 2020                                                             0.20
                      M. Younger at proper address
                      Prepared and filed request for Clerk's Entry of Default as
        Sept. 8, 2020 to Joey M. Younger only (.2); emailed filed Clerk's Entry 0.40
                      of Default to Joey M. Younger (.2)
                                                                          Total   1.5

         With these adjustments, a reasonable number of hours is 10.7 for Mr. Agruss and 3.2 for

  Ms. Laino. Multiplying these hours by the reasonable hourly rates identified above yields a fee of

  $3,926.90 for Mr. Agruss (10.7 hours x $367 per hour) and $396.80 for Ms. Laino (3.2 hours x

  $124 per hour). Thus, Ms. Blair is awarded a total of $4,323.70 in attorney's fees.


                                                  11
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 12 of 13 PageID #: 141




         As to costs, Ms. Blair seeks to recover a total of $687.80, which is comprised of the $400.00

  filing fee, $58.90 in costs associated with serving the initial Complaint, and $228.90 costs

  associated with serving the Amended Complaint. [Filing No. 25-1 at 8; Filing No. 25-1 at 22.]

  The Court concludes that the $400.00 filing fee was reasonable and necessary. The same is true

  for the $58.90 cost of serving the initial Complaint on Green Square. However, because the Court

  has already concluded that the decision to file an Amended Complaint was not reasonable, the

  $228.90 in costs incurred in re-serving Green Square and serving Mr. Younger are not reasonable,

  and Ms. Blair cannot recover them. Thus, Ms. Blair is awarded a total of $458.90 in costs.

                                               IV.
                                            CONCLUSION

         Based on the foregoing, Ms. Blair's Motion for Default Judgment, [25], is GRANTED IN

  PART and DENIED IN PART as follows:

             •   The Motion is GRANTED as to Green Square; and

             •   The Motion is DENIED as to Mr. Younger.

  The Court enters DEFAULT JUDGMENT pursuant to Federal Rule of Civil Procedure 55(b) in

  favor of Ms. Blair and against Green Square in the amount of $1,000 in damages, $4,323.70 in

  attorney's fees, and $458.90 in costs, for a total of $5,782.60. All claims against Mr. Younger are

  DISMISSED with prejudice. Final judgment shall issue accordingly.



           Date: 11/20/2020




                                                  12
Case 1:20-cv-00888-JMS-MPB Document 26 Filed 11/20/20 Page 13 of 13 PageID #: 142




  Distribution via ECF only to all counsel of record

  Distribution via U.S. Mail to:

  Green Square Company, LLC
  c/o Peltan Law, PLLC
  128 Church Street
  East Aurora NY 14052

  Joey M. Younger
  389 Parkside Avenue
  Buffalo NY 14216




                                              13
